The opinion of the court was delivered, January 3d 1870, by
Agnew, J. —
The examination of authorities in the opinion just read, in the case of James Wood’s Heirs v. Adam Appal (ante p. 210), makes this case a very plain one. The return of survey and diagram leave no doubt of the intention of the surveyor to make the Monongahela river a boundary of the survey on the south-east side of the tract. The tract is returned as situated on the Monongahela river, the diagram represents the river as a boundary, and the courses and distances down the river, instead of being laid down along the margin, are set to one side of the diagram and headed “courses and distances downriver.” The intention to make the river a boundary is too clear to be disputed. There was no evidence whatever to contradict this return. ’ While the corner trees, it is true, as is often the case, stood on the high bank of the river, at some distance from the stream, there was no line from one corner to the other, and no marks on the ground; but the survey is as open on the ground by the river as it is upon the diagram. In short there was nothing but the finding of the corners at the distance of twelve to fifteen perches from the stream to contradict the return, and this alone, as shown by the opinion in Wood v. Appal, is insufficient. The survey is returned to, and must go to the river, and no error was committed by the court in so instructing the jury.
Judgment affirmed.